


EXHIBIT 10.1
FORM OF LEAK-OUT AGREEMENT


Amedica Corporation
1885 West 2100 South
Salt Lake City, UT 84119
Attn: Chief Executive Officer
 
Dear Sirs:
This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with that certain understanding by and among Amedica Corporation, a
Delaware corporation (“the Company”) and ________________________ (“Holder”).
    The Holder holds securities of the Company (consisting exclusively of (A)
shares of common stock, $0.01 par value, of the Company (the “Shares”) and other
securities acquired by members of the Holder upon the purchase or exercise of
any securities acquired pursuant to that certain Securities Purchase Agreement
dated as of September 8, 2015 (the “SPA”) (capitalized terms not defined herein
shall have the meaning as set forth in the SPA) and (B) securities issued
thereunder upon the exercise of the Series A, B, C and D warrants, respectively
(collectively, the “Restricted Securities”), in each case, as described on the
signature page of the undersigned, Holder agrees with the Company as follows:
During the period commencing on the date hereof (“Execution Date”) and ending on
the earlier of: (a) November 13, 2015, (b) the date of the stockholder meeting
deadline contemplated by Section 4.17 of the SPA (c) the time of release
(whether by termination of an applicable leak-out agreement or otherwise), in
whole or in part, of any securities of the Company from all, or any part, of any
leak-out agreement, transfer or sale restrictions set forth in any other
leak-out agreement entered into or (d) any breach by the Company of any term of
this Leak-Out Agreement that is not cured within 5 business days following
delivery of written notice of such breach by the Holder to the Company
(“Cured”), neither the Holder, nor any of its Affiliates, collectively, shall
sell, on any trading day, more Shares purchased pursuant to the SPA than the
greater of (x) 5,000 Shares (y) 8% of the daily average composite trading volume
of the Company’s common stock as reported by Bloomberg, LP (subject to
adjustment for any stock splits or combinations, stock dividends,
recapitalizations or similar event after the date hereof); provided, that the
foregoing restriction shall not apply to any sales of Shares occurring both (I)
at a sale price at or above $0.50 and (II) at a time the last price of the
Common Stock on the principal Trading Market (as reported by Bloomberg, LP) is
at or above $0.50 (in each case, subject to adjustment for any stock splits or
combinations, stock dividends, recapitalizations or similar event after the date
hereof).
For the purpose of this Leak-Out Agreement, the following definitions shall
apply:
    “Affiliate” means, with respect to any specified Person, (x) any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including, without limitation,
any partner, officer, director, member of such Person and any fund now or
hereafter existing that is controlled by or under common control with one or
more general partners or managing members of, or shares the same management
company with, such Person or (y) if such Person is a natural person, such
Person’s spouse, lineal descendant (including any adopted child or adopted
grandchild) or other family member, or a custodian or trustee of any trust,
partnership or limited liability company for the benefit of, in whole or in
part, or the ownership interests of which are, directly or indirectly,
controlled by, such Person or any other member or members of such Person’s
family.
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any governmental or any department or agency thereof.
Notwithstanding anything herein to the contrary, on or after the date hereof,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Restricted Securities (or any securities convertible or exercisable




--------------------------------------------------------------------------------




into Restricted Securities, as applicable) to any Person (an “Assignee”) without
complying with (or otherwise limited by) the restrictions set forth in this
Leak-Out Agreement; provided, that as a condition to any such sale or transfer
(other than with respect to any Block Trade) an authorized signatory of the
Company and such Assignee duly execute and deliver a leak-out agreement in the
form of this Leak-Out Agreement with respect to such transferred Restricted
Securities (or such securities convertible or exercisable into Restricted
Securities, as applicable) (an “Assignee Agreement”) and sales of the Holder and
its Affiliates and all Assignees shall be aggregated for all purposes of this
Leak-Out Agreement and all Assignee Agreements.
    The Holder represents and warrants to the Subsidiary that neither the
Holder, nor any of its respective Affiliates, have purchased securities of the
Company from the Company other than the Restricted Securities.
    The Company further represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the terms
offered to any Person entering into a Leak-Out agreement who is a Unit Purchaser
under the SPA with respect to any consent, release, amendment, settlement or
waiver of the terms, conditions or transactions herein, is or will be more
favorable to such Person than those set forth in this Leak-Out Agreement or
provided to any Person unless the provisions of this paragraph are complied
with. If, and whenever on or after the date hereof, the Company desires to
provide terms which might affect any of the actions prohibited in the
immediately preceding sentence, then (i) the Company shall provide the Holder
with notice thereof (x) at least two (2) business days prior to such date and
(y) upon the consummation thereof the terms and conditions of this Leak-Out
Agreement shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be), provided that upon written notice
to the Company at any time prior to the expiration of such two (2) business day
period the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Leak-Out Agreement shall continue to apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder.
Provided there have been no changes in applicable law, rule, or regulation or
interpretation by the Staff of the Securities and Exchange Commission following
the Execution Date and subject to any other agreements to which the Company and
Holder are parties, the Company agrees not to take any position contrary to that
of the holding period of the Restricted Securities tacking back to September 11,
2015, the original issue date of the Restricted Securities (or, as applicable,
such securities convertible or exercisable into Restricted Securities (assuming
for such purpose that any warrants to purchase Common Stock of the Company, if
any, are exercised on a cashless basis)).The Company shall use reasonable best
efforts to cause the Company’s transfer agent to timely obtain and process (at
the Company’s sole cost and expense) such opinions of counsel (the “Opinion
Firm”) as the Company’s transfer agent may require or request in connection with
the removal of any restrictive legend and the Company shall provide such
required undertakings, certificates, documentation and additional information as
such transfer agent and Opinion Firm shall require in connection with such
activities. As a condition to the issuance of each such opinion and transfer
agent actions, the Company and its counsel shall have the right to require that
Holder timely execute an attestation as to Holder not being an Affiliate of the
Company and that the Holder (and its Affiliates, successors and assigns) have
fully complied with the terms applicable to Holder under this Leak-Out Agreement
and reasonable evidence of such compliance.
    Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Leak-Out Agreement must be in writing.
    This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto. For the avoidance of doubt, the
parties hereto further acknowledge and agree that this Leak-Out Agreement
supersedes any other similar agreement entered into by the Company, the
Subsidiary and any of the members of the Holder prior to the date hereof
(collectively, the “Other Leak-Out Agreements”), and the terms and conditions of
such Other Leak-Out Agreements shall not apply to the Holder.




--------------------------------------------------------------------------------




    This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.
    The terms of this Leak-Out Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
    This Leak-Out Agreement may not be amended or modified except in writing
signed by each of the parties hereto.
    All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.
    Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this letter agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereby irrevocably
waives any right it may have, and agrees not to request, a jury trial for the
adjudication of any dispute hereunder or in connection with or arising out of
this letter agreement or any transaction contemplated hereby.
    Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this letter agreement, the other parties hereto
would not have an adequate remedy at law for money damages in the event that
this Leak-Out Agreement has not been performed in accordance with its terms, and
therefore agrees that such other parties shall be entitled to specific
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law or in equity.
The obligations of Holder under this Agreement are several and not joint with
the obligations of any Other Holder under any other agreement, and Holder shall
not be responsible in any way for the performance of the obligations of any
Other Holder under any such other agreement. Nothing contained herein or in this
Agreement, and no action taken by Holder pursuant hereto, shall be deemed to
constitute Holder and Other Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that Holder and the
Other Holders are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement and the
Company acknowledges that Holder and the Other Holders are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or any other Agreement. The Company and Holder confirms that
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. Only Company and Holder are the parties to this
agreement and Other Holders may not rely on this agreement and no person
(including, without limitation any Other Holder) shall be a third party
beneficiary hereof.




--------------------------------------------------------------------------------




[SIGNATURE PAGE TO AMDA LEAK-OUT]
 
Agreed to and Acknowledged:
 
AMEDICA CORPORATION
 
By: _____________________
Name:
Title:
 
“Holder”


__________________________


By: ____________________
Name:
Title:
 




--------------------------------------------------------------------------------




Schedule I
 
List of Restricted Securities
 
Shares:
Series A Warrant:
Series B Warrant:
Series C Warrant:
Series D Warrant:






